Citation Nr: 0717188	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-10 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to February 25, 2003, 
for an award of service connection and the assignment of a 20 
percent disability rating for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and March 2005 rating 
decisions issued by the Department Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In March 
2005, the RO granted an earlier effective date of February 
25, 2003 for the service-connected diabetes mellitus type II.


FINDINGS OF FACT

1.  A claim for diabetes mellitus type II was received by the 
RO on February 25, 2004.  In October 2004, the RO granted 
service connection for diabetes mellitus type II effective 
February 25, 2004.

2.  In March 2005, the RO granted an earlier effective date 
of February 25, 2003 for the service-connected diabetes 
mellitus type II.

3.  There is no evidence showing that the veteran filed a 
claim for diabetes mellitus type II within one year of 
discharge from active service.  Also, there is no medical 
evidence of diabetes mellitus type II within one year of 
discharge to substantiate an informal claim for diabetes.


CONCLUSION OF LAW

The criteria for an effective date prior to February 25, 
2003, for the grant of service connection and the assignment 
of a 20 percent disability rating for diabetes mellitus type 
II, have not been met.  38 U.S.C.A. §§ 5107, 5110(b)(2), 
5111(g) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.114, 3.400, 
3.816 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the veteran's earlier effective date claim, there 
is, by law, no additional new and relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection.  See VAOPGCPREC 5-2004; 
38 C.F.R. § 3.400 (2006).  Resolution of the claim turn on 
the Board's application of the relevant law and regulations 
governing effective dates for service connection to the 
evidence already associated with the claims file, in 
particular, the medical records showing treatment for the 
disability in question and the date the claim for 
compensation was received.  See 38 C.F.R. § 3.400(a).  In 
other words, there is no medical opinion that would affect 
adjudication of the claim.  Consequently, the Board finds 
that VA did not have a duty to assist that was unmet.

The Board finds that no further VA notice is therefore 
required with respect to the veteran's earlier effective date 
claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996).

Analysis

The RO received a formal claim for service connection for 
diabetes mellitus on February 25, 2004.  Service connection 
for diabetes was granted effective on the date of receipt of 
the claim.  Subsequently, under the authority of 38 C.F.R. 
§ 3.114(a) (2006), the RO granted an earlier effective date 
of February 25, 2003, for the service-connected diabetes.  
Still, the veteran contends that the effective date of his 
diabetes mellitus should be effective prior to February 25, 
2003, corresponding to when his diabetes was first diagnosed 
in December 1998.  The veteran has not claimed that there was 
clear and unmistakable error in the previous decision.

Pursuant to the Nehmer Court Orders, VA promulgated 
regulation pertaining to the effective date of benefits for 
disability compensation or death from a disease listed in 
38 C.F.R. § 3.309(e) as one associated with presumed exposure 
to herbicides by a Vietnam veteran.  38 C.F.R. § 3.816 
(2006); See Nehmer v. United States Department of Veterans 
Affairs, No. CV-86-6160 (N.D. Ca1.)

For the purpose of 38 C.F.R. § 3.816, a "Nehmer class member" 
means a Vietnam veteran who has a covered herbicide disease, 
to include diabetes type II.  See 38 C.F.R. § 3.816(b)(1)(i), 
(b)(2)(i).  

The provisions of 38 C.F.R. § 3.816(c) governs the effective 
date of disability compensation for a covered herbicide 
disease.  It provides that for Nehmer class members, who are 
entitled to compensation for a covered herbicide disease, the 
effective date will be as follows:

If VA denied compensation for the same claim between 
September 25, 1985 and May 3, 1989, the effective date will 
be the later of the date VA received the claim on which a 
prior denial was based or the date the disability arose, 
except as provided in (c)(3).  38 C.F.R. § 3.816(c)(1). 

If the claim was either pending on May 3, 1989, or was 
received by VA between that date and October 1, 2002, the 
effective date of the award will be the later of the date 
such claim was received by VA or the date the disability 
arose, except as provided in paragraph (c)(3).  A "claim" 
is deemed filed if: the claimant's application and other 
supporting statements and submissions reasonably indicates an 
intent to apply for compensation for the covered herbicide 
disability; or VA issued a decision on the claim, between May 
3, 1989 and October 1, 2002, denying compensation for a 
disease that reasonably may be construed as the same service-
connected herbicide disease.  38 C.F.R. § 3.816(c)(2).

If the class member's claim was received within one year from 
the date of separation from service, then, the effective date 
of award shall be the day following the date of separation 
from active service.  38 C.F.R. § 3.816(c)(3).

Subsection (c)(4) provides that, if subsections (c)(1) and 
(2) are not met then the effective date of award shall be 
determined in accordance with 38 C.F.R. §§ 3.114 and 3.400 
(2006).  38 C.F.R. § 3.816(c)(4).

Where compensation is awarded or increased pursuant to a 
liberalizing law or a liberalizing VA issue, the effective 
date of such award shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the act or administrative issue.  In no event shall such 
award or increase be retroactive for more than one year from 
the date of application therefore or the date of 
administrative determination of entitlement, whichever is 
earlier.  See 38 U.S.C.A. § 5111(g) (West 2002); 38 C.F.R. 
§ 3.114 (2006).  The effective date of the regulation 
establishing a presumption of service connection for 
diabetes, as a result of exposure to herbicides, was May 8, 
2001.

VA law provides that the effective date of an evaluation and 
award of compensation for a service connection claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2006).  If the claim is 
received within one year after separation from service, then, 
the effective date of a grant of disability compensation 
based on service connection is the day following separation 
from active service or the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(2)(i).  Unless specifically provided, such 
determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).  Benefits are generally awarded based 
on the "date of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 
3.400 (2006). 

Generally, a specific claim in the form prescribed by VA must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 C.F.R. § 3.151 
(2006).  The term "claim" means a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  

An "informal claim" is any communication or action, 
indicating intent to apply for one or more benefits under the 
laws administered by VA.  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2006).

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits.  See 38 C.F.R. 
§ 3.157(b) (2006).  Under that provision, the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.

The veteran's claims file contains service medical records, 
VA treatment records, VA examinations, and lay statements.  

The veteran was discharged from the military in November 
1972.  His separation examination report dated in July 1972 
does not show complaint or diagnosis of diabetes.  The 
veteran was found clinically normal upon discharge.

The earliest post-service treatment record was an Agent 
Orange examination in November 1998.  The veteran was 
diagnosed with diabetes in the same year.  However, there are 
no documents or treatment records within one year of the 
diagnosis that reveals that the veteran intended to file a 
claim for compensation.  In fact, a VA letter, dated in 
December 1998, informed the veteran that the Agent Orange 
examination did not automatically initiate a claim for VA 
benefits.  Further, it stated that if the veteran wished to 
file a claim, he needed to contact a VA RO.

Approximately 5 years from the date of the Agent Orange 
examination, on February 25, 2004, the RO received a 
"Veteran's Application for Compensation and Pension", VA 
Form 21-526, from the veteran, expressing intent to be 
service connected for diabetes.  

As an initial matter, the Board observes that the veteran 
qualifies as a Nehmer class member under 38 C.F.R. § 3.816.  
However, the regulation does not grant the veteran an 
effective date earlier than February 25, 2003.  The veteran 
did not file a claim and VA had not denied compensation for 
the same claim between September 25, 1985 and May 3, 1989; 
his claim was not pending on May 3, 1989, or was received by 
VA between that date and October 1, 2002; and the claim was 
not received within one year from the date of separation from 
service.  See 38 C.F.R. § 3.816.  Thus, the Board finds that 
the effective date of award shall be determined in accordance 
with 38 C.F.R. §§ 3.114 and 3.400.  

Under 38 C.F.R. §§ 3.114, the award of an effective date 
shall not be earlier for more than one year from the date of 
application.  See 38 U.S.C.A. § 5111(g); 38 C.F.R. § 3.114.  
In the present appeal, the veteran's service-connected 
diabetes has been granted an earlier effective date of 
February 25, 2003, which is one year prior to the date of the 
RO's receipt of his claim.  

Likewise, 38 C.F.R. § 3.400 does not provide for an effective 
date prior to February 25, 2003.  The claims file is devoid 
of treatment records or any other form of intent to file a 
claim within one year of the veteran's discharge from 
service.  Based on the above evidence, the Board finds that 
there is no medical or other evidence that would support an 
informal claim within one year of discharge and, thus, the 
effective date is the date of receipt of the original claim, 
or the date that entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Given the foregoing and the fact that the veteran has already 
been granted an effective date one year prior to the date of 
receipt of his claim for diabetes and did not file a claim 
for service connection for the issue on appeal within one 
year after separation from service, an effective date for 
service connection for diabetes prior to February 25, 2003, 
must be denied.  Id.

The Board is cognizant of the veteran's argument that an 
earlier effective is warranted because he believes that his 
diabetes dates back to the first diagnosis in 1998.  But the 
Board is constrained from assigning an earlier effective 
date.  No such provisions exist which, upon application to 
the facts in this case, would result in assignment of an 
effective date prior to February 25, 2003.  As a result, the 
Board finds that the grant of service connection for diabetes 
mellitus type II was proper effective February 25, 2003, as 
the criteria for assignment of an earlier effective date have 
not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.114, 3.400, 
3.816.


ORDER

An effective date prior to February 25, 2003, for an award of 
service connection and the assignment of a 20 percent 
disability rating for diabetes mellitus type II is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


